Citation Nr: 1451591	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  08-31 080	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating for left knee patellofemoral pain syndrome (PFPS) with osteoarthritis (OA), currently at 10 percent, to include whether the reduction to this percent from 40 percent effective May 1, 2008, was proper.

2.  Entitlement to an increased rating for right knee PFPS with OA, currently at 10 percent, to include whether the reduction to this percent from 30 percent effective May 1, 2008, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to January 2006.  This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The Veteran's previously established 40 percent rating for left knee PFPS with OA and 30 percent rating for right knee PFPS with OA were reduced to 10 percent effective May 1, 2008, therein.  He appealed these determinations.  Jurisdiction was transferred to the RO in St. Paul, Minnesota, during the pendency of the appeal.

In a February 2012 decision, the Board found that the rating reductions for PFPS with OA of the left knee and of the right knee were proper.  An increased rating for PFPS with OA of each knee further was denied.  The Veteran once again appealed.  In June 2013, the United States Court of Appeals for Veterans Claims (Court) issued Memorandum Decision setting aside the aforementioned determinations.  This matter accordingly was remanded back to the Board for readjudication.  In February 2014, the Board remanded for additional development.  Review of the Veteran's electronic claims files (any paper claims file has been scanned into electronic format) reveals that readjudication now may proceed.


FINDINGS OF FACT

1.  The rating reduction for left knee PFPS with OA did not comport with applicable statutes and regulations.

2.  The Veteran's left knee PFPS with OA has not manifested extension limited to 45 degrees or more, flexion limited to 60 degrees or less, or recurrent subluxation or lateral instability.

3.  The rating reduction for right knee PFPS with OA did not comport with applicable statutes and regulations.
4.  The Veteran's right knee PFPS with OA has not manifested extension limited to 30 degrees or more or flexion limited to 60 degrees or less.


CONCLUSIONS OF LAW

1.  The 40 percent rating for left knee PFPS with OA is restored because the reduction to 10 percent was improper and void ab initio.  38 U.S.C.A. §§ 1155, 5112, 7105 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 19.29 (2014).

2.  The criteria for an increased rating for left knee PFPS with OA have not been met, and no initial separate rating is warranted.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.400, 3.951, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.15, 4.16, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2014).

3.  The 30 percent rating for right knee PFPS with OA is restored because the reduction to 10 percent was improper and void ab initio.  38 U.S.C.A. §§ 1155, 5112, 7105 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 19.29 (2014).

4.  The criteria for an increased rating for right knee PFPS with OA have not been met, and no initial separate rating is warranted.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.400, 3.951, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.15, 4.16, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, the duties to notify and to assist claimants must be addressed.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion of these duties is not necessary with respect to the reduction portions of this matter.  The benefits sought, deeming the reductions void and restoring the previous increased ratings, is granted herein.  It follows that all errors committed with respect to the duty to notify (at least pursuant to the laws and regulation cited above), the duty to assist, or both were harmless.  Discussion of these duties is necessary with respect to the increased rating portions of this matter.  The benefits sought is denied herein.

VA must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that which VA will try to obtain, and that which the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For increased ratings, generic rather than specific regarding substantiation is sufficient.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Information on how ratings and effective dates are assigned also must be provided.  Id.; Dingess v. Nicholson, 19 Vet. App. 473 (2006).

No notice deficiency was found by the Court in its Memorandum Decision.  A May 2008 letter was mentioned by the Board in its February 2012 decision.  It contained information about the general and specific criteria for establishing an increased rating, the evidence required in this regard, and how ratings and effective dates are assigned.  The Veteran's and VA's respective duties for obtaining evidence were not addressed, but neither he nor his representative has alleged prejudice in this regard as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Finally, the letter was after the February 2008 rating decision which constitutes the initial adjudication.  Yet this timing error was cured by later readjudication via a statement of the case and supplemental statements of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

With respect to the duty to assist, as suggested by the duty to notify, there is a requirement to aid the claimant in obtaining relevant records whether they are in government or private custody.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  A VA medical examination further must be provided or a VA medical opinion obtained when doing so is necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the context of an increased rating, such is necessary when there is no other evidence showing the current severity of a disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517 (1995).

The Veteran's VA treatment records and identified private records are available, whether because they have been obtained by VA, he submitted them, or both.  The most recent VA treatment records were obtained as a result of the Board's remand.  VA medical examinations of the Veteran were performed in November 2006, November 2007, February 2009, and May 2014.  This latter examination was in compliance with the Board's remand.  To the extent any claims file was not reviewed, each examiner otherwise was aware of the Veteran's history because he reported it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  He also was interviewed and assessed by each examiner.  The examinations, in sum, are adequate since they contain sufficient detail for readjudication.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Acknowledgement is given to the argument of the Veteran and of his representative that the November 2007 VA medical examination is inadequate.  Specifically, the Veteran argued in his October 2008 substantive appeal (VA Form 9) that the examiner did not actually measure his range of motion.  The Board's February 2012 decision rejected this argument.  While the Court set aside this decision, the reason had nothing to do with this rejection.  It thus simply is reiterated at this time that range of motion measurements were recorded and that they are consistent with those obtained at the February 2009 and May 2014 examinations.  The Veteran's representative argued in a September 2014 Post-Remand Brief that the examiner's findings were not comprehensive.  No particulars in this regard were advanced, however, which renders the argument bald.  In sum, the conclusion that the November 2007 examination is adequate stands.

Significantly, neither the Veteran nor his representative has identified any other necessary development that has not been completed.  There otherwise is no indication of any.  Further notice or assistance accordingly is not required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There also has been at least substantial compliance with the Board's February 2014 remand.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Readjudication of this matter, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Reductions

VA strives to produce rating stability.  38 C.F.R. § 3.344(a).  Requirements thus must be met to reduce a rating.  Where a reduced rating would not result in a decrease or discontinuance of compensation payments, there are no procedural requirements.  VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).  Where it would, proper procedure begins with the issuance of a rating action proposing the reduction and setting forth the evidence and reasons for it.  38 C.F.R. § 3.105(e).  The Veteran then must be notified in writing that he may timely request a predetermination hearing and/or present evidence against the reduction.  38 C.F.R. §§ 3.105(e), (i)(2).  If the reduction still is deemed warranted after consideration of such, a final rating action setting forth the material evidence and reasons for it is to be issued.  38 C.F.R. §§ 3.105(e), (i)(2).

Substantively, there must be improvement to warrant a reduction in a rating in effect less than five years.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.344(c); Greyzck v. West, 12 Vet. App. 288 (1999).  Sustained material improvement is needed for ratings that have been in effect for five years or more.  38 C.F.R. §§ 3.344(a-b).  Improvement means an actual change in the disability and in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993).  Examinations are compared in this regard.  Collier v. Derwinski, 2 Vet. App. 247 (1992).  Those forming the basis of a reduction must be thorough.  Brown, 5 Vet. App. at 413.  Other medical indicators and non-medical indicators of improvement also are for consideration.  Faust v. West, 13 Vet. App. 342 (2000).  Post-reduction evidence is too, though the reduction must be supported by the evidence when made.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

The general laws and regulations governing increased ratings (set forth below) finally also are applicable to reductions.  Brown, 5 Vet. App. at 413.  A rating reduction generally is void ab initio where relevant law, whether for reductions in particular or for ratings in general, is not followed.  Greyzck v. West, 12 Vet. App. 288 (1999); Wilson v. West, 11 Vet. App. 383 (1998); Crowe v. Brown, 7 Vet. App. 238 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  One exception is a mere miscalculation of the effective date, which is the last day of the month in which a 60 day period following notification of the reduction expires.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(i)(2);VAOPGCPREC 31- 97 (Aug. 1997). 

In a June 2006 rating decision (notice was sent in July 2006), service connection was granted and initial noncompensable (0 percent) ratings were assigned for left knee sprain and right knee sprain effective January 14, 2006.  A March 2007 rating decision increased these ratings to 40 percent and 30 percent respectively as of August 10, 2006, based on the November 2006 VA medical examination.  As a result of the increases, the Veteran's combined rating for all service-connected disabilities arose to 90 percent.  A December 2007 rating decision proposed to reduce the knee ratings, now recharacterized as PFPS, to 10 percent based on the November 2007 VA medical examination.  It was noted in an accompanying notice letter that his combined rating would decrease to 70 percent.  A February 2008 rating decision implemented the reduction effective as of May 1, 2008.

The decrease in the Veteran's combined rating from 90 percent to 70 percent as a result of the reductions for his knee disabilities, which now have been recharacterized again as PFPS with OA, necessitated compliance with proper procedure.  The Board finds that such compliance was achieved.  The March 2007 rating decision noted the likelihood for improvement.  Information on the right to request a hearing and the right to submit evidence was contained in the December 2007 notice letter.  In response, the Veteran exercised neither right.  The February 2008 rating decision reduced his ratings effective over 60 days later.  These ratings were in effect only from August 10, 2006, to May 1, 2008, or a period of less than two years.  It follows that there must have been improvement rather than sustained material improvement to warrant the reductions.

No mention was made of improvement in the December 2007 rating decision, the accompanying notice letter, or the February 2008 rating decision.  Instead, the discussion concerned what the proper rating was as if an increased rating was the determination being made.  This error subsequently was cured.  A July 2008 statement of the case (SOC) specifically referenced improvement.  Further, there was a comparison of the knee disabilities at the time of the reduction to previously.  Both the November 2006 and the November 2007 VA medical examinations indeed were discussed in some detail.  The findings made at each thus essentially were compared.  VA treatment records also were discussed, albeit in a more cursory manner.  There was no discussion of lay, or non-medical, evidence, because there was none at that time.  

Unfortunately, the SOC did not set forth the laws and regulations governing reductions (see above) as is required.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.29(b).  Yet this error once again subsequently was cured.  An October 2008 supplemental statement of the case (SSOC) set forth these laws and regulations.  It further was reiterated the likelihood of improvement had been noted.  Finally, that the severity of the Veteran's knees previously found was not permanent since it was not found thereafter was discussed.  The propriety of the reductions rests on whether or not this is true.  The Board found that it was true and thus that the reductions were proper in its February 2012 decision.  Since these determinations have been set aside by the Court, the Board must come to a new conclusion.  The Board now finds that the aforementioned is not true.

The 40 and 30 percent ratings for the Veteran's left and right knees were assigned on the basis of limitation of extension of the leg.  Specifically, extension was limited to 35 degrees in the left knee with flinching at the extremes and to 22 degrees with grimacing at the extremes in the right knee at the November 2006 VA medical examination.  There were no changes with three repetitions.  The reductions were effectuated following the November 2007 examination.  Extension was full bilaterally at that time.  Although there was an unusual amount of grunting and complaints of pain throughout with three repetitions, there was no change in the range of motion.  Upon examination in February 2009, extension was full in each knee.  There was discomfort during the range of motion, but three repetitions produced no changes.  Extension finally was full as well as not painful initially and after three repetitions at the May 2014 examination.  

As such, it is clear that the limitation of extension of the leg experienced by the Veteran in November 2006 was not permanent.  No limitation whatsoever indeed was found during subsequent VA medical examinations.  VA treatment records, though they address the Veteran's knees, do not include precise extension measurements.  Private treatment records tough only cursorily on his knees and thus also do not include such measurements.  However, the VA treatment records are rife with indications that the Veteran has received several series of Synvisc or Hyalgan injections for his knees.  The Board noted as much in its February 2012 decision.  Yet the Court set aside the Board's determinations that reductions were proper because the Board did not consider whether the Veteran's extension improvement was attributable to the injections.

Improvement attributable to injections does not constitute an actual change in disability.  Injections indeed are intended to alleviate symptoms, and thus may result in an actual change in the ability to function under the ordinary conditions of life and work, without impacting the underlying disability.  Thus, the Court directed that the Board not consider any improvement attributable to injections.  Separating improvement due to injections from that due to an actual change in the Veteran's knee disabilities is a medical question.  The Board is prohibited from rendering its own opinion on a medical question. Stefl v. Nicholson, 21 Vet. App. 120 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the May 2014 VA medical examination included rendering a VA medical opinion.  

First, the Veteran's report that injections do not change his range of motion but do alleviate other symptoms was noted.  He was found to have an exaggerated response in several regards, but this report was not questioned.  It next was noted that he reports his disability is worse since symptoms thereof such as pain have worsened.  Several reasons were given for why this report is questionable.  It lastly was opined that the Veteran's knees have been relatively stable, with no improvement but also no worsening, since 2007 and 2008.  Since the November 2006 VA medical examination was only slightly before 2007, extension of this opinion back to then is appropriate.  The opinion unfortunately did not address the fluctuation in limitation of extension of the leg.  

In addition to the Veteran's report of no impact from the injections, VA treatment records reflect that the first injections were in May 2008.  They began after the extension limitation found at the November 2006 VA medical examination was no longer present at the November 2007 examination, in other words.  He also reported that it takes about a year for the injections to dissipate.  Thus, all examinations after May 2008 assessed his knees with the relief they provide.  The Board nevertheless cannot overturn the May 2014 opinion.  No other medical opinion exists upon which to do so.  It is entirely possible that the 40 and 30 percent ratings were not warranted when assigned.  Coupled with the Veteran's exaggerated response at the May 2014 examination was his apparent exaggerated response at the November 2007 examination, which was noted by the Board in its February 2012 decision.

The Veteran has a demonstrated tendency to present his knee disabilities as worse than they are in actuality.  If he did so at the November 2006 VA medical examination (a finding one way or another is not made at this time), the only time findings supported his 40 and 30 percent ratings, they indeed were generous.  Yet improvement is not shown simply when the decision subsequently is made to not be so generous.  VA strives to assign appropriate ratings free from such generosity, which only encourages the aforementioned tendency.  The appropriate avenue to do so would be to find clear and unmistakable error in its assignment rather than to find a reduction proper.  In sum, the reductions are improper and void ab initio.  The previous 40 percent and 30 percent ratings thus are restored, subject to the statutes and regulations governing the payment of monetary benefits.  This constitutes a grant with respect to the reduction portion of this matter.

III.  Increased Ratings

A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examinations must be interpreted, and if necessary reconciled, into a consistent picture so that the rating is accurate.  38 C.F.R. § 4.2.  A staged rating, where two or more ratings are assigned for different portions of the period on appeal, must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).

If two ratings are applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant, however.  38 C.F.R. § 4.3.  The claimant thus prevails if the evidence supports an increased rating or is in relative equipoise, but does not prevail when the preponderance of the evidence is against an increased rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making this determination, the probative value of all of the evidence must be assessed.  38 C.F.R. § 4.6.

Persuasive and unpersuasive evidence must be identified, and reasons must be provided for rejecting evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Only the most relevant evidence need be discussed, even though all the evidence must be reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  This includes evidence dated beginning one year prior to an increased rating claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  It also includes evidence dated even earlier that sheds light on the disability during the timeframe on appeal.  38 C.F.R. § 4.1.

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  Id.; 38 C.F.R. § 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  Id.; 38 C.F.R. §§ 4.40, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  The Veteran's left knee and right knee PFPS with OA have been assessed using Diagnostic Codes 5260, 5261, and 5010-5260 thereunder.  His disability is before the hyphen, while the similar disability it is assessed as is after the hyphen.  38 C.F.R. § 4.27.  In addition to these, all other potentially applicable Diagnostic Codes must be considered.  The Diagnostic Code utilized indeed depends on the Veteran's particular history, diagnosis, and symptoms.  Butts v. Brown, 5 Vet. App. 532 (1993).  A change in Diagnostic Code generally is permissible as long as it is explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The exception is when the rating under a particular Diagnostic Code is protected because it has been in effect for 20 or more years.  38 C.F.R. § 3.951(b); Murray v. Shinseki, 24 Vet. App. 420 (2011).

Diagnostic Code 5010 addresses arthritis due to trauma.  It calls for assessment as degenerative arthritis.  Degenerative arthritis (hypertrophic or osteoarthritis) is the subject of Diagnostic Code 5003.  It, like traumatic arthritis, requires establishment by X-ray findings.  Rating on the basis of limitation of motion under the appropriate Diagnostic Code(s).  If that results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  There must be objective confirmation in this regard with findings such as swelling, muscle spasm, or painful motion.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.

Under Diagnostic Code 5260, which concerns limitation of flexion of the leg, flexion limited to 45 degrees warrants a 10 percent rating.  A 20 percent rating is assigned for flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  Diagnostic Code 5261 concerns limitation of extension of the leg.  Extension limited to 5 degrees merits a noncompensable rating.  A 10 percent rating is assigned for extension limited to 10 degrees, and a 20 percent rating for extension limited to 15 degrees.  Extension limited to 20 degrees calls for a 30 percent rating.  A 40 percent rating requires extension limited to 30 degrees.  The maximum 50 percent rating is reserved for extension limited to 45 degrees.  Normally, flexion is to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 pertains to ankylosis of the knee.  A 30 percent rating is warranted for a favorable angle in full extension or in slight flexion between 0 and 10 degrees.  In flexion between 10 and 20 degrees warrants a rating of 40 percent, while in flexion between 20 and 45 degrees warrants a 50 percent rating.  The maximum 60 percent rating is reserved for an extremely unfavorable angle in flexion at 45 degrees or more.  Diagnostic Code 5257 addresses other knee impairment due to recurrent subluxation or lateral instability.  A 10 percent rating is for slight impairment.  A 20 percent rating is for moderate impairment, and the maximum 30 percent rating is reserved for severe impairment.

The subject of Diagnostic Code 5258 is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The rating for such is 20 percent.  Diagnostic Code 5259 establishes a 10 percent rating for symptomatic removal of semilunar cartilage.  Diagnostic Code 5262 is for impairment of the tibia and fibula.  A 10 percent rating requires malunion with slight knee or ankle disability.  Malunion with moderate knee or ankle disability merits a 20 percent rating, and malunion with marked knee or ankle disability is assigned a 30 percent rating.  The maximum rating of 40 percent is reserved for nonunion of the tibia and fibula with loose motion requiring a brace.  Lastly, Diagnostic Code 5263 calls for a 10 percent rating for genu recurvatum.

Pyramiding, rating the same symptom of a disability under different Diagnostic Codes, is prohibited.  38 C.F.R. § 4.14.  Yet ratings under different Diagnostic Codes is warranted for separate and distinct symptoms.  Symptoms cannot overlap, in other words.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Separate ratings are assigned, for example, where there is limitation of flexion and of extension.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59,990 (2004).  Separate ratings also are assigned for arthritis or limitation of motion and for some other condition.  VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).

Given the evidence, the Board finds that several Diagnostic Codes are inapplicable to the Veteran's left knee PFPS with OA and his right knee PFPS with OA.  This includes Diagnostic Codes 5256, 5258, 5259, 5262, and 5263.  Ankylosis, dislocated or removed semilunar cartilage, impairment of the tibia and fibula, and genu recurvatum with respect to either the left or the right knee and leg are not present.  Nothing reported by the Veteran other than his report of cartilage loss even suggests the existence of any of these conditions.  VA and private treatment records are silent in this regard, as are the VA medical examinations.  Detection, and accordingly mention of, the aforementioned conditions would be expected if they existed.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The purpose of the examinations and treatment records indeed is to assess the Veteran's knees.  

It additionally was found at the November 2007 VA medical examination that there was no gross deformity and normal configuration.  February 2014 VA X-rays, per a March 2014 treatment record, showed grossly normal alignment.  This rules out genu recurvatum.  At the May 2014 examination, there were no tibia or fibula conditions. There also were no meniscal conditions.  This is despite the Veteran's report and positive McMurray test results on the left at the November 2006 and February 2009 examinations.  Indeed, the result was discounted at this latter examination.  A negative result further was obtained at the November 2007 examination.  The meniscus is crescent-shaped, or semilunar, leg cartilage.  Dorland's Illustrated Medical Dictionary 1151 (31st ed. 2007).  There finally was movement to varying degrees at each examination, which rules out ankylosis.  Ankylosis is stiffening to the point of immobility or fixation.  Dinsay v. Brown, 9 Vet. App. 79 (1996); Nix v. Brown, 4 Vet. App. 462 (1993); Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Next, the Board finds that a rating in excess of 40 percent for left knee PFPS with OA is not warranted for the Veteran's right knee based on arthritis or limitation of motion.  The Board also finds that a rating in excess of 30 percent for right knee PFPS with OA is not warranted on this basis.  No separate compensable ratings are warranted for either knee on this basis either.  It is clear that the Veteran has arthritis in both knees.  His disabilities indeed have been recharacterized to include OA.  The February 2009 VA medical examination referenced December 2008 X-rays establishing such.  The May 2014 examination further found degenerative or traumatic arthritis in both knees, presumably based on the February 2014 VA X-rays which established degenerative changes.  Of note is that the type of arthritis, and thus the Diagnostic Code selected between 5010 and 5003, is of no consequence.  Both call for assessment in the same manner.  

Diagnostic Codes 5260 and 5261 for limitation of motion must be used if possible to assign compensable ratings before consideration of Diagnostic Code 5003 or Diagnostic Code 5010 via 5003.  With respect to extension, all measurements for each of the Veteran's knees were set forth above.  With respect to flexion, the left knee had 100 degrees and the right 110 degrees initially and upon three repetitions at the November 2006 VA medical examination.  There was 95 degrees of flexion bilaterally initially and upon three repetitions at the November 2007 examination and 105 degrees bilaterally initially and upon three repetitions at the February 2009 examination.  Finally, there was 90 degrees of flexion bilaterally initially and upon three repetitions at the May 2014 examination.  

In sum, the Veteran always has had normal extension with the exception of at the November 2006 examination.  His extension at that time was not limited to 45 degrees or more in the left knee.  His extension at that time also was not limited to 30 degrees or more in the right knee.  Ratings higher than the 40 and 30 percent ratings restored herein thus are not warranted under Diagnostic Code 5261.  The Veteran's flexion always has been reduced.  It has spanned from a high of 110 degrees on the right and 105 degrees on the left to a low of 90 degrees bilaterally.  In other words, flexion never has been limited to even 60 percent.  Noncompensable ratings thus are warranted under Diagnostic Code 5260.  As set forth above, pain was reported along with grimacing, flinching, and grunting during extension.  The same is true for flexion.

Painful motion, regardless of the intensity of the pain, is not in and of itself limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must prevent some portion of the range of motion in order for there to be limited motion.  Weakness, excess fatigability, lack of endurance, or incoordination also must prevent some portion of the range of motion in order for there to be limited motion.  The same finally is true for motion affected by anything else such as the crepitus, stiffness, and swelling reported by the Veteran upon VA medical examinations and in VA treatment records.  Here, nothing has limited flexion in either knee limited to 60 degrees or less.  Nothing has limited extension in the left knee to 45 degrees or more or in the right knee to 30 degrees or more.  The flare-ups reported by the Veteran also do not alter these findings.

Indeed, the Veteran has reported only an increase in pain during flare-ups at the VA medical examinations and in VA treatment records.  He in particular notes increased pain with increased use of his knees for standing, walking, or other activity.  At no point has he noted that this heightened pain during flare-ups has limited his range of motion to a greater extent than it is limited when he is not experiencing a flare-up.  It was not indicated at any VA medical examination, the only times range of motion has been measured, that the Veteran was then experiencing a flare-up.  Further, range of motion measurements different than normal during flare-ups were not estimated.  This is not surprising given the Veteran's reports.  Further, any estimation provided would be speculative.  Speculation is insufficient when assessing a disability.  38 C.F.R. § 3.102.  

There, in sum, is compensable limitation of motion with respect to extension and noncompensable limitation of motion with respect to flexion.  Diagnostic Codes 5010 and 5003 therefore cannot be used.  Even if they could be used, however, the maximum rating allowable would be 10 percent for each knee.  The knee indeed constitutes one major joint.  38 C.F.R. § 4.45(f).  The ratings that would be assigned would be less than the 40 percent rating for the left knee and 30 percent rating for the right knee, in other words.  All that remains for consideration is Diagnostic Code 5257.  A separate initial rating of 10 percent was assigned thereunder for right knee instability effective February 20, 2009, in a May 2009 rating decision.  The Board's February 2012 decision denied an increase.  This determination was not set aside by the Court.  As such, the Board finds as was found in its February 2014 remand that no further discussion in this regard is needed.

With respect to the left knee, the Board finds that a separate initial compensable rating is not warranted.  The Veteran has reported instability, locking, and buckling which has caused him to fall.  He also has reported using braces as well as a cane at times in consequence thereof.  He is a lay person because there is no indication that he has a medial background.  Lay persons are competent to report their symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of competent lay reports is assessed by considering bias, interest, inconsistency, implausibility, bad character, malingering, and a desire for monetary gain.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Here, the Veteran's competent lay reports are not credible.

The symptoms reported by the Veteran are plausible.  However, his tendency to exaggerate his symptoms cannot be ignored.  Neither can the fact that he may be motivated by the fact that a separate compensable initial rating for left knee instability is more likely if such exaggeration is believed.  The Veteran's reports finally are inconsistent with the other evidence.  Unlike with the right knee, there further is nothing objective to corroborate his reports of instability.  The Veteran's left knee was stable per a June 2007 VA treatment record.  At the November 2006 VA medical examination, all stability tests of this knee were negative.  There was no instability of this knee at the November 2007 examination.  No instability was detected in the left knee at the February 2009 examination, and all tests in this regard were normal at the May 2014 examination.

Therefore, no left knee instability whether lateral or otherwise is found as it was for the right knee.  A separate initial compensable rating for such accordingly is not warranted.  Such a rating also is not warranted for subluxation.  Subluxation is incomplete or partial dislocation.  Rykhus v. Brown, 6 Vet. App. 354 (1994); Antonian v. Brown, 4 Vet. App. 179 (1993).  There is no indication of any, much less recurrent, subluxation.  The Veteran has not reported subluxation or even anything suggestive thereof.  Such is not mentioned in the VA or private treatment records or upon any VA medical examination.  Recurrent subluxation of the left patella specifically was not found at the May 2014 examination.  It further was noted that X-rays, presumably those taken by VA in February 2014, did not show patellar subluxation.  Neither do the previous VA X-rays.

Consideration finally has been given by the Board to reasonable doubt and the assignment of a staged rating in making each of the aforementioned findings.  However, the preponderance of the evidence is against an increased rating for left knee PFPS with OA or for right knee PFPS with OA.  The preponderance of the evidence also is against any separate initial compensable rating for left knee or right knee PFPS with OA (other than right knee instability which is not addressed herein).  There accordingly is no reasonable doubt to resolve in the Veteran's favor.  A staged rating also is not warranted because each of the aforementioned findings applies to the entire period on appeal.  In sum, the increased rating portion of this matter is denied on a schedular basis.

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned extraschedularly.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  To do so, it first must be determined that the disability is unusual or exceptional such that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes the impact of the disability alone as well as in combination with all disabilities.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).  It then must be determined whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  If so, a referral finally is made for extraschedular consideration.  Id.

Neither the Veteran nor his representative has argued for an extraschedular rating.  The Board finds that his left and right knee PFPS with OA are not unusual or exceptional because the schedular rating criteria set forth above reasonably describe them.  These criteria contemplate his disabilities adequately, in other words.  They assign ratings based on the severity of limited motion, factoring in a variety of ways functional loss and impairment may be manifested, as well as the presence of arthritis regardless of type and instability.  As such, they account for the Veteran's PFPS with OA as well as the symptoms these conditions cause.  These symptoms primarily include limited range of motion, pain, swelling, stiffness, crepitus, and subjective but uncorroborated signs of instability.  

Of note is that all relevant symptoms (not just the aforementioned) have been taken into account.  Differentiating symptoms of a disability that is service-connected from those of a disability that is not must be medically based.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  No such differentiation exists with respect to the Veteran.  That some of his symptoms are not set forth in the schedular rating criteria does not render these criteria inadequate.  The Veteran has reported that his symptoms have the combined effect of interfering with his ability to sit, stand, and walk to include on stairs after a certain period of time.  He also has reported that they have forced him to use heating pads and ice, wear knee braces, use a cane at times, undergo injections, and stop cutting wood, maintaining his house and yard, and repairing automobiles.  Such is typical, as opposed to unusual or exceptional, for an individual with knee disabilities.  

Because the schedular rating criteria are adequate, referral for extrascheuldar rating consideration of is not warranted.  Even if the criteria were inadequate, however, referral still would not be warranted because related factors do not exist.  There is no indication that the Veteran ever has been hospitalized for his knee(s).  It follows that there have not been frequent hospitalizations.  There also is no indication of marked interference with employment beyond that already contemplated by the schedular ratings.  The VA medical examinations and VA treatment records reveal that the Veteran is employed in a largely sedentary position by VA.  He competently and credibly has reported that, while his knees would interfere with his work in many positions, they do not interfere with his current position.  Nothing specific like having to take substantial time off was reported.

C.  Total Disability Based on Individual Unemployability (TDIU)

When an increased rating is sought, entitlement to a TDIU due to the disability or disabilities involved must be considered if the issue is expressly raised by the Veteran or his representative or is otherwise reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU may be awarded on a schedular basis as well as on an extraschedular basis.  38 C.F.R. § 4.16.  Both require an inability to secure or follow a substantially gainful occupation, or unemployability, due to a disability or disabilities rated less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  

Neither the Veteran nor his representative specifically has contended that his left and right knee PFPS with OA are so severe they render him unable either to secure or maintain a job or unemployable.  There otherwise is no indication in this regard.  Work indeed cannot be prevented altogether since there is not even marked interference with the Veteran's ability to work.  It is reiterated that he currently is working.  While this position is sedentary and physical positions are perhaps precluded for him due to his knees, type of employment generally is irrelevant.  All that is relevant is whether or not any employment that is substantially gainful is possible.  Consideration of a TDIU, in sum, is not required because the Veteran is employable notwithstanding his knees.


ORDER

The reduction to 10 percent being void, restoration of a 40 percent rating for left knee PFPS with OA is granted.  This restoration is effective May 1, 2008, subject to the statutes and regulations governing the payment of monetary benefits.

An increased rating for left knee PFPS with OA is denied, as is a separate initial rating.
The reduction to 10 percent being void, restoration of a 30 percent rating for right knee PFPS with OA is granted.  This restoration is effective May 1, 2008, subject to the statutes and regulations governing the payment of monetary benefits.

An increased rating for right knee PFPS with OA is denied, as is a new separate initial rating.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


